Title: I. Draft Cipher Table, [April 1803?]
From: Jefferson, Thomas
To: Lewis, Meriwether


            
              April 1803?
            
                                    
                                      
                           
                        
            
            
              
                The
                man
                whose
                mind
                on
                virtue
                bent
              
              
                ujh
                qft
                epxbp
                yvas
                dd
                maknpa
                zcmu
              
            
            
              
                the equivalent
                of the 1st.
                lre is taken
                from the 1st. col.
              
              
                
                of the 2d
                
                from the 2d
              
              
                
                of the 3d
                
                from the 3d.
              
              
                
                and so on to the 26th. and then begin again with the 1st. 2d. &c.
              
            
           
            
            or instead of using them in the regular numerical order, have a key word, suppose ‘artichoke’ and finding the letter to be cyphered [t], in the 1st. vertical column, seek it’s equivalent in the column <under> over a in the last horizontal line &c so on as follows
            
              
                t in the 1st. vertical over 
                a in the last horizontal, which is
                u
              
              
                h
                r
                z
              
              
                e
                t
                y
              
              
                m
                i
                v
              
              
                a
                c
                d
              
              
                n
                h
                v
              
            
            
              
                I
                a
                m
                a
                t
                t
                h
                e
                h
                e
                a
                d
                o
                f
                t
                h
                e
                M
                i
                s
                s
                o
                u
                r
                i.
              
              
                a
                r
                t
                i
                c
                h
                o
                k
                e
                a
                r
                t
                i
                c
                h
                o
                k
                e
                a
                r
                t
                i
                c
                h
                
              
              
                j
                s
                f
                j
                w
                a
                w
                p
                m
                f
                s
                x
                x
                i
                a
                w
                p
                r
                j
                j
                l
                x
                x
                z
                
              
            
            
              
                a
                l
                l
                w
                e
                l
                l,
                a
                n
                d
                t
                h
                e
                I
                n
                d
                i
                a
                n
                s
                s
                o
                f
                a
                r,
                f
                r
                i
                e
                n
                d
                l
                y
              
              
                o
                k
                e
                a
                r
                t
                i
                c
                h
                o
                k
                e
                a
                r
                t
                i
                c
                h
                o
                k
                e
                a
                r
                t
                i
                c
                h
                o
                k
                e
                a
                r
                t
              
              
                p
                w
                q
                x
                w
                e
                u
                d
                v
                s
                d
                m
                f
                &
                g
                m
                l
                i
                b
                e
                x
                p
                x
                u
                &
                i
                z
                x
                p
                s
                e
                e
                r
              
            
            then copy fair thus.
            jsfjwawpmfsxxiawprjjlxxzpwqxweudvsdmf&gmlibexpxu&izxpseer
       
            
          